Exhibit Board Resolution To Approve and Accept Resignation of Directors and Officers and Approve and Appoint New Officers ACTION BY WRITTEN CONSENT OF THE DIRECTORS OF MEZABAY INTERNATIONAL INC. (FORMERLY, CARDTREND INTERNATIONAL INC.) a Nevada corporation Pursuant to Section 78.315 of the Nevada Revised Statutes, the undersigned (each, a “Director”), constituting a majority of the members of the Board of Directors of MEZABAY INTERNATIONAL INC. (Formerly, CARDTREND INTERNATIONAL INC.), a Nevada corporation (the “Corporation”), and in accordance with the Bylaws thereof, do hereby waive notice of a meeting and adopt, approve, confirm, and ratify in writing, without a meeting, the following resolutions as though said resolutions were adopted at a duly noticed and properly held meeting of the Board of Directors of this Corporation, effective as ofSeptember 23, WHEREAS, the Corporation has on the date herein completed the Closing of the Share Exchange Agreement (“SEA”) for the acquisition of Gaeawave Sdn. Bhd. which was approved by the Board of Directors on September 11, 2009; WHERAS, four (4) new directors were appointed on the date of Closing of the SEA, September 22, 2009; WHEREAS, there are now eight (8) directors on the Board and the following individuals have tendered their resignations as Directors of the Corporation and Members of the Audit Committee and their respective Officer positions (except Mr. Choo Jee Sam who wishes to resigns as Director and Chairman of the Board and member of the audit Committee) with effect from the date herein: (1)Mr. Jee Sam Choo as a Director and Chairman of the Board; (2)Mr. Kok
